400 So. 2d 510 (1981)
Samuel Edward BROWN, Appellant,
v.
STATE of Florida, Appellee.
No. 80-2322.
District Court of Appeal of Florida, Second District.
June 5, 1981.
Rehearing Denied July 8, 1981.
Jerry Hill, Public Defender and William H. Pasch, Asst. Public Defender, Bartow, for appellant.
Jim Smith, Atty. Gen., Tallahassee and Robert J. Landry, Asst. Atty. Gen., Tampa, for appellee.
HOBSON, Acting Chief Judge.
Appellant's judgment and sentence as to attempted grand theft is reversed. See Miles v. State, 374 So. 2d 1167 (Fla. 2d DCA 1979), and McIntyre v. State, 380 So. 2d 1064 (Fla. 2d DCA 1980). Further, in view of the fact that appellant was insolvent, the trial court erred in assessing him court costs in the amount of $500 and requiring him to pay $10 to the Crime Victim Fund. See Hensley v. State, 363 So. 2d 352 (Fla. 2d DCA 1978) and Armstrong v. State, 377 So. 2d 205 (Fla. 2d DCA 1979).
Accordingly, the judgment and sentence of robbery and false imprisonment is affirmed. The judgment and sentence of attempted grand theft is reversed. That portion of the order assessing court costs and requiring appellant to pay money to the Crime Victim Fund is stricken.
OTT and RYDER, JJ., concur.